UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 POSTAL POLICE OFFICERS
 ASSOCIATON,

                        Plaintiff,

                        v.                          Case No. 20-cv-2566 (CRC)

 UNITED STATES POSTAL SERVICE, et
 al.,

                        Defendants.

                                     MEMORANDUM OPINION

       This case is the latest proceeding to raise a long-debated question: What, exactly, is the

lawful role of Postal Police Officers (“PPOs”) employed by the United States Postal Service?

USPS recently declared that PPOs may exercise law-enforcement functions only when they are

protecting Postal Service real estate. Plaintiff Postal Police Officers Association (“PPOA” or

“the Union”) disagrees, arguing that Congress also authorized PPOs to enforce the law away

from Postal Service premises to protect chattel property, such as in-transit mail and delivery

trucks. The Union sued the Postal Service and Postmaster General Louis DeJoy (together,

“USPS”), claiming that USPS exceeded its statutory authority by unduly restricting PPOs’ law-

enforcement jurisdiction. The Complaint asks the Court to set aside the USPS policy limiting

PPOs’ authority or, alternatively, temporarily enjoin the policy while the parties arbitrate their

dispute. The Union has also moved for a preliminary injunction or temporary restraining order

granting PPOs off-premises authority during this litigation. USPS has moved to dismiss the

Complaint.

       The Court concludes that USPS did not exceed its statutory authority by interpreting the

Postal Accountability and Enhancement Act to either require or permit USPS to restrict PPOs’
law-enforcement activities to contexts related to postal real estate. The agency’s reading of the

statute is reasonable and therefore entitled to deference. The Court is also persuaded that it lacks

jurisdiction to enter a temporary injunction pending arbitration. Accordingly, the Court will

dismiss the Complaint and deny the Union’s request for preliminary relief.

 I.    Background

       A. Facts

       The following facts are alleged in the Complaint or drawn from declarations in the record

that are not disputed in relevant part, except where otherwise noted. USPS has employed PPOs

since 1971. Compl. ¶ 15. PPOs are part of the agency’s Inspection Service, which also includes

a separate group of employees called Postal Inspectors. Id. ¶¶ 15, 30. Today, about 534 PPOs

work for USPS, stationed in 20 major metropolitan areas around the country. Brubaker Decl. ¶

7, ECF No. 14-1; First Bjork Decl. ¶ 3, ECF No. 7-2. PPOA is the labor union that represents

most PPOs in collective bargaining with USPS. Compl. ¶ 12; First Bjork Decl. ¶ 3.

       Prior to 2006, Congress periodically granted law enforcement authority to PPOs through

appropriations bills. Compl. ¶ 17. During this period, PPOs were assigned to various duties.

Some of these duties took place on premises owned, occupied, or controlled by USPS, but other

duties occurred away from such premises. For example, armed PPOs sometimes accompanied

high-value mail shipments in transit to provide protection. Id. ¶ 19.

       In 2006, Congress enacted the Postal Accountability and Enhancement Act, which

permanently authorized USPS to employ PPOs “for duty in connection with the protection of

property owned or occupied by the Postal Service or under the charge and control of the Postal

Service, and persons on that property, including duty in areas outside the property to the extent

necessary to protect the property and persons on the property.” 18 U.S.C. § 3061.



                                                 2
        Since 2006, PPOs have continued to perform some law-enforcement duties away from

USPS premises, although the parties dispute the extent of this off-premises work. Compare

Brubaker Decl. ¶¶ 8-9 (describing limited off-premises law-enforcement work by PPOs in ten

cities) with Albergo Decl. ¶¶ 4-9, ECF No. 15-2 (disputing Mr. Brubaker’s account and

describing more widespread off-premises law-enforcement work). According to the Union,

USPS expanded its off-premises use of PPOs after 2006, increasingly sending PPOs on mobile

patrols, assigning them to protect letter carriers and in-transit mail, and relying on them to deter

mail theft. Compl. ¶ 29. During this period (and even before 2006), USPS officials have

sometimes taken steps to limit PPOs’ off-premises work and suggested that PPOs’ authority to

engage in law enforcement was confined to postal premises. The Union, however, claims that

these episodes usually coincided with contract negotiations and were strategically designed by

USPS to justify paying PPOs less than they would otherwise earn. Suppl. Bjork Decl. ¶ 3, ECF

No. 15-3.

        USPS and the Union are currently operating under a collective bargaining agreement

(“CBA”) that went into effect in 2012. First Bjork Decl. ¶ 4. The CBA prohibits USPS from

unilaterally making certain changes to PPOs’ terms and conditions of employment. Compl. ¶ 36.

It also provides that USPS handbooks, manuals, and regulations directly related to PPOs’ wages,

hours, and working conditions must be consistent with the CBA, and it establishes a process for

the Union to object to any proposed change that might conflict with the CBA. Id. ¶¶ 39-40. In

the event of a dispute about the interpretation of the CBA, the Union may file a grievance, which

is subject to arbitration. Id. ¶ 35.

        The current CBA is due to be replaced by a new one, but the terms of the forthcoming

CBA will depend on the outcome of a currently pending arbitration (“the Interest Arbitration”).



                                                  3
First Bjork Decl. ¶ 4. At a February 2020 hearing in the Interest Arbitration, the Union sought to

prove that PPOs are fully functioning police officers who do much of their work off-premises.
Id. ¶ 5. In the same proceeding, Craig Goldberg, Deputy Chief Inspector of the Postal Service,

testified that he did not know whether PPOs’ law-enforcement authority was limited to USPS

real estate. Compl. ¶ 44.

       In August 2020, Deputy Chief Inspector David Bowers issued a management

communication to all divisions of the Inspection Service (“the Bowers Memo”). Id. ¶ 45. The

Bowers Memo declares that “PPOs may not exercise [their] law enforcement authority in

contexts unrelated to Postal Service premises.” First Bjork Decl., Ex. K, ECF No. 7-2.

Accordingly, it states that, “[e]ffective immediately,” any utilization of PPOs away from USPS

premises requires approval from a Deputy Chief Inspector. Id. It further clarifies that PPOs may

travel off USPS premises on their way to assignments, but “during this travel they are not to be

placed into situations in which it would be reasonably likely that they would be compelled to

exercise law enforcement activity[.]” Id.

       Since the Bowers Memo was issued, PPOs have been assigned mostly to duties at postal

facilities. Compl. ¶ 46. The Union alleges that “in many places, the U.S. mail and postal

personnel are receiving less protection” due to this change. Id. ¶ 47. In September 2020, the

Union filed a grievance challenging the Bowers Memo, which will be heard by an arbitrator. Id.

¶ 1.

       B. Proceedings in this Case

       Days after filing its grievance against the Bowers Memo, the Union filed this lawsuit. In

the Complaint, the Union alleges that USPS acted in excess of its statutory authority by

purporting to limit PPOs’ law-enforcement authority to postal premises. Id. ¶ 60. It also alleges



                                                4
that, regardless of whether the Bowers Memo can be reconciled with the governing statute, the

Union is likely to succeed on the merits of its grievance challenging the Bowers Memo as a

violation of the CBA. Id. ¶ 50. However, the Union contends that by the time it wins the

grievance arbitration, its members will have already suffered irreparable harm. Id. ¶ 49. The

Complaint therefore seeks either a permanent injunction striking down the Bowers Memo or,

alternatively, an injunction prohibiting the Memo’s enforcement pending the grievance

arbitration. Id. 15.

        The Union then filed the present Motion for a Temporary Restraining Order and/or a

Preliminary Injunction (“PI Motion”), seeking temporary relief requiring USPS to rescind the

Bowers Memo and recognize PPOs’ “authority to protect the U.S. Mail and other postal property

away from postal real estate.” PI Mot. 1.

        USPS responded in opposition to the PI Motion and, simultaneously, moved to dismiss

the Complaint. USPS argues that the Union’s statutory-authority claim should be dismissed for

failure to state a claim on which relief can be granted, and that the Court lacks jurisdiction to

enter an injunction pending arbitration of the Union’s grievance. Defs.’ Mem. 15, 21.

        The Union filed a combined reply in support of its PI Motion and response in opposition

to USPS’s Motion to Dismiss. USPS replied in support of its Motion. The PI Motion and the

Motion to Dismiss are now fully briefed and ripe for decision.

  II.   Legal Standards

        A. Motion to Dismiss for Failure to State a Claim

        Federal Rule of Civil Procedure 12(b)(6) requires the Court to dismiss a complaint that

fails “to state a claim upon which relief can be granted.” In analyzing a motion to dismiss under

Rule 12(b)(6), the Court must determine whether the complaint “contain[s] sufficient factual



                                                  5
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“The Court takes all of the factual allegations in the complaint as true and construes those facts

‘liberally in the plaintiff’s favor with the benefit of all reasonable inferences derived from the

facts alleged.’” Johnson v. United States, No. 17-cv-2411 (CRC), 2019 WL 2424039, at *3

(D.D.C. June 10, 2019) (quoting Stewart v. Nat’l Educ. Ass’n, 471 F.3d 169, 173 (D.C. Cir.

2006)).

          B. Motion to Dismiss for Lack of Subject Matter Jurisdiction

          The Court must dismiss any claim over which it lacks subject matter jurisdiction. Auster

v. Ghana Airways Ltd., 514 F.3d 44, 48 (D.C. Cir. 2008). The plaintiff bears the burden of

establishing jurisdiction. Knapp Med. Ctr. v. Hargan, 875 F.3d 1125, 1128 (D.C. Cir. 2017). On

a motion to dismiss for lack of subject matter jurisdiction under Federal Rule of Civil Procedure

12(b)(1), the Court must “accept all well-pleaded factual allegations as true and draw all

reasonable inferences from those allegations in the plaintiff’s favor,” but need not “assume the

truth of legal conclusions” in the complaint. Williams v. Lew, 819 F.3d 466, 472 (D.C. Cir.

2016) (internal quotation marks omitted). The Court also “may consider materials outside the

pleadings in deciding whether to grant a motion to dismiss for lack of jurisdiction.” Jerome

Stevens Pharm., Inc. v. FDA, 402 F.3d 1249, 1253 (D.C. Cir. 2005).

          C. Motion for Temporary Restraining Order or Preliminary Injunction

          A preliminary injunction or temporary restraining order “is an extraordinary remedy that

should be granted only when the party seeking the relief, by a clear showing, carries the burden

of persuasion.” Cobell v. Norton, 391 F.3d 251, 258 (D.C. Cir. 2004). The same standard

governs both types of preliminary relief. Hall v. Johnson, 599 F. Supp. 2d 1, 3 n.2 (D.D.C.



                                                   6
2009). The moving party must show: (1) that it is likely to succeed on the merits of its claim; (2)

that it is likely to suffer irreparable harm in the absence of preliminary relief; (3) that the balance

of equities tips in its favor; and (4) that a preliminary injunction is in the public interest. Winter

v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

       An absence of irreparable injury is fatal to a motion for a preliminary injunction or

temporary restraining order. Chaplaincy of Full Gospel Churches v. England, 454 F.3d 290, 297

(D.C. Cir. 2006). The D.C. Circuit has suggested, without holding, that failure to establish a

likelihood of success on the merits also categorically forecloses preliminary relief. Sherley v.

Sebelius, 644 F.3d 388, 393 (D.C. Cir. 2011).

 III. Analysis

       In its Complaint and motion papers, the Union presses three claims for relief: (1) that

USPS exceeded its statutory authority by giving PPOs a narrower scope of law-enforcement

authority than Congress mandated; (2) that USPS also exceeded its statutory authority by failing

to seek an advisory opinion from the Postal Regulatory Commission regarding the Bowers

Memo; and (3) that the Court should issue a temporary injunction while the parties arbitrate their

dispute. The Court will address each claim in turn.

       A. USPS’s interpretation of PPOs’ authority follows from a reasonable reading of the
          governing statute.

       The Union claims USPS acted in excess of its statutory authority by adopting an unduly

narrow view of PPOs’ law-enforcement jurisdiction. After careful consideration, the Court

concludes that this claim must be dismissed under Rule 12(b)(6) because USPS’s action follows

from a reasonable interpretation of the governing statute, if not the only reasonable

interpretation.




                                                   7
        USPS is generally “exempt from review under the Administrative Procedure Act, but its

actions are reviewable to determine whether it has acted in excess of its statutory authority.” N.

Air Cargo v. USPS, 674 F.3d 852, 858 (D.C. Cir. 2012). This “ultra vires” review “is quite

narrow.” Mittleman v. Postal Reg. Comm’n, 757 F.3d 300, 307 (D.C. Cir. 2014). The D.C.

Circuit has applied the familiar framework of Chevron deference to determine whether USPS has

acted on an impermissible interpretation of its substantive statute and thus exceeded its statutory

authority. See Aid Ass’n for Lutherans v. USPS, 321 F.3d 1166, 1174 (D.C. Cir. 2003) (citing

Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837 (1984)). “Under Chevron, if

the intent of Congress is clear, the court must give effect to the unambiguously expressed intent

of Congress.” Id. at 1174 (internal quotation marks omitted). The Court should use “the normal

tools of statutory construction” to determine whether the statute is unambiguous. Id. at 1177; see

also Eagle Pharms., Inc. v. Azar, 952 F.3d 323, 330 (D.C. Cir. 2020) (“[W]e examine the

[statute’s] text, structure, purpose, and legislative history to determine if the Congress has

expressed its intent unambiguously.”). “If Congress has not directly addressed the precise

question at issue, and the agency has acted pursuant to an express or implied delegation of

authority, the agency’s statutory interpretation is entitled to deference, as long as it is

reasonable.” Aid Ass’n for Lutherans, 321 F.3d at 1174 (internal quotation marks omitted).

        The Court begins with the text of 18 U.S.C. § 3061(c), the statutory subsection at issue

here. See Sierra Club v. EPA, 551 F.3d 1019, 1027 (D.C. Cir. 2008) (“Chevron step one

analysis begins with the statute’s text[.]”). That subsection provides in relevant part:

        (1) The Postal Service may employ police officers for duty in connection with the
        protection of property owned or occupied by the Postal Service or under the
        charge and control of the Postal Service, and persons on that property, including
        duty in areas outside the property to the extent necessary to protect the property
        and persons on the property.



                                                   8
       (2) With respect to such property, such officers shall have the power to—

               (A) enforce Federal laws and regulations for the protection of persons and
               property;
               (B) carry firearms; and
               (C) make arrests without a warrant for any offense against the Unite[d]
               States committed in the presence of the officer or for any felony
               cognizable under the laws of the United States if the officer has reasonable
               grounds to believe that the person to be arrested has committed or is
               committing a felony.

       (3) With respect to such property, such officers may have, to such extent as the
       Postal Service may by regulations prescribe, the power to—

               (A) serve warrants and subpoenas issued under the authority of the United
               States; and
               (B) conduct investigations, on and off the property in question, of offenses
               that may have been committed against property owned or occupied by the
               Postal Service or persons on the property.

18 U.S.C. § 3061(c).

       This statutory text is ambiguous with respect to at least two material issues: (1) whether

USPS may assign PPOs to engage in law-enforcement activities unrelated to USPS real property,

and (2) if so, whether USPS must grant such off-premises authority to any PPOs it employs.

       First, the text tends to suggest, without quite making clear, that Congress intended for

PPOs to protect postal real estate rather than postal chattels. Initially, the statute uses language

that does not, in isolation, seem limited to real estate: PPOs may protect “property owned or

occupied by the Postal Service or under the charge and control of the Postal Service.” Id. §

3061(c)(1). However, Congress later refers back to that same “property” several times,

sometimes using language that suggests an exclusive focus on real property. For example, the

statute authorizes PPOs to protect “persons on that property”; “on” would be an odd preposition

to describe how persons are situated with respect to chattel property. Id. (emphasis added); see

also id. § 3061(c)(3)(B) (USPS may authorize PPOs to “conduct investigations, on and off the



                                                  9
property in question” (emphasis added)). Perhaps more tellingly, Congress adds that PPOs may

engage in “duty in areas outside the property to the extent necessary to protect the property and

persons on the property.” Id. § 3061(c)(1) (emphasis added). By granting this limited

authorization for PPO activity “outside the property,” Congress suggests that all other PPO

duties must take place inside “the property,” which in turn suggests that “the property” consists

of real estate.

        The Union argues that the statute must be read to authorize PPOs’ protection of USPS’s

chattel property because otherwise, the phrase “under the charge and control of the Postal

Service” would be rendered superfluous. Pl.’s Reply 13. Not so. While it is true that courts

should “give effect, if possible, to every clause and word” of a statute, Duncan v. Walker, 533
U.S. 167, 174 (2001) (citation omitted), that rule is not implicated here. Subtle as the distinction

may be, real property “under the charge and control of” USPS is not necessarily the same as real

property “owned or occupied by” USPS. See Gunn v. Harris Methodist Affiliated Hosps., 887
S.W.2d 248, 251 (Tex. App. 1994) (“[A] party may occupy a premises, in whole or in part,

without actually controlling it.”); United States v. Fox, 60 F.2d 685, 688 (2d Cir. 1932)

(bartender was “in charge” of the premises in question but not the “occupant”). Numerous other

federal statutes distinguish between occupancy and charge or control with respect to real estate.

See, e.g., 22 U.S.C. § 6724(b)(1) (requiring “written notice by the United States National

Authority to the owner and to the operator, occupant, or agent in charge of the premises to be

inspected”); 21 U.S.C. § 881(g)(2) (“The failure . . . of the person in occupancy or in control of

land or premises upon which [certain] species of plants are growing or being stored, to produce

an appropriate registration, or proof that he is the holder thereof, shall constitute authority for the

seizure and forfeiture.”); 44 U.S.C. § 317 (employees of the Government Publishing Office may



                                                  10
“serve as special policemen to protect persons and property in premises and adjacent areas

occupied by or under the control of the Government Publishing Office.”). In this context,

Congress might sensibly have wanted to make sure that PPOs would be authorized to protect real

estate where USPS is in charge and control but might not be the clear legal occupant or owner—

perhaps including, for example, temporary post offices set up in emergencies. 1

       Nor is the Union’s interpretation compelled by the fact that Congress used the word

“property” to include both real and chattel property elsewhere in the same statute. The Union

points out, for example, that the statute authorizes Postal Inspectors to “make seizures of

property as provided by law.” Pl.’s Reply 12 (quoting 18 U.S.C. § 3061(a)(5)). Pursuant to this

provision, Postal Inspectors can and do seize chattel property. See, e.g., United States v.

Boutros, No. CR 19-MJ-00264, 2019 WL 6877756, at *3 (D.D.C. Dec. 17, 2019). This is

uncontroversial because none of the language Congress used in § 3061(a) even arguably implies

that Postal Inspectors’ seizure power is limited to real property. The same cannot be said of §

3061(c)’s somewhat cryptic authorization for PPOs to protect certain “property.” 2

       Second, even if the text of § 3061(c) did clearly contemplate PPOs protecting USPS

chattels away from postal premises, it would leave a separate question open for interpretation: If

USPS employs PPOs, must those PPOs have law-enforcement authority with respect to all types




       1
         In any event, “the canon [against surplusage] is not an absolute rule, because while it is
generally presumed that statutes do not contain surplusage, instances of surplusage are not
unknown.” Great Lakes Comnet, Inc. v. FCC, 823 F.3d 998, 1003 (D.C. Cir. 2016) (cleaned up).
       2
          Even less convincing is the Union’s observation that courts routinely treat USPS’s
chattels as “property” within the meaning of theft and robbery statutes. See PI Mem. 30
(collecting cases). Of course they do. In those statutes, the context makes clear that the
“property” at issue includes chattels. Here, by contrast, surrounding language creates ambiguity
about what kind of “property” Congress had in mind.

                                                11
of property covered by the statute? The relevant provision begins with permissive language:

“The Postal Service may employ police officers” to protect certain property and persons on that

property. 18 U.S.C. § 3061(c)(1) (emphasis added). It then provides that, “[w]ith respect to such

property, such officers shall have” certain powers. Id. § 3061(c)(2) (emphasis added). Seizing

on that “shall,” the Union argues that “Congress established a statutory floor for PPOs’ law-

enforcement jurisdiction,” forbidding USPS to employ any PPOs who do not have law-

enforcement authority over the full range of “property” covered by § 3061(c)(1). Pl.’s Reply 11.

       It is far from clear that § 3061(c) should be interpreted to leave USPS with so little

discretion. A plausible alternative reading is that § 3061(c)(2) grants PPOs law-enforcement

powers with respect to “such property” as USPS has actually assigned them to protect, not as to

every piece of property to which USPS lawfully could assign PPOs. Indeed, that is the most

commonsense reading of the statute, if not the most literal one. As the Union concedes, the

statute does not compel USPS to assign PPOs to protect every piece of postal property; USPS

has “discretion to choose whether and where to employ” PPOs. Pl.’s Reply 11 (emphasis

added). Given this discretion, one would think that USPS could adopt a policy of assigning

PPOs to the locations of some, but not all, categories of property covered by § 3061(c)(1). And

if PPOs are ultimately answerable to USPS—as the word “employ” suggests, see 18 U.S.C. §

3061(c)(1)—then USPS presumably has the authority to instruct PPOs to refrain from law-

enforcement activities outside the geographic scope of their assignments. Insofar as the Union

argues that the text of § 3061(c)(1) clearly deprives USPS of discretion to restrict the powers of

its off-duty PPOs, it reads too much into a single use of “shall.”

       Because the isolated text of § 3061(c) contains ambiguities, the Court next considers the

Union’s argument regarding the legislative history behind the statute. “Legislative history can



                                                 12
serve to inform the court’s reading of an otherwise ambiguous text[.]” Recording Industry Ass’n

of Am., Inc. v. Verizon Internet Servs., Inc., 351 F.3d 1229, 1237 (D.C. Cir. 2003). However,

absent a “clear indication” that Congress intended a specific result, courts should be wary of

relying on legislative history materials such as committee reports to conclude that a statute has

an unambiguous meaning. S. Pac. Pipe Lines Inc. v. Dep’t of Transp., 796 F.2d 539, 543 (D.C.

Cir. 1986).

       Here, the Union points to the House Committee on Government Reform’s 2004 report on

the Postal Accountability and Enhancement Act. That report states, “The Postal Service

currently employs more than one thousand uniformed Postal Police Officers who are assigned to

critical postal facilities throughout the country. The officers provide perimeter security, escort

high-value mail shipments, and perform other essential protective functions.” H.R. Rep. No.

108-672, pt. 1, at 24 (2004). The Union quotes the second of those sentences, touting it as proof

that Congress (or at least the relevant House committee’s staff) was aware of, and approved of,

PPOs escorting mail shipments in transit. PI Mem. 7. But the reference goes only so far. While

escorting mail shipments does offer a degree of protection, it does not inherently require the

exercise of police power; it is conceivable that USPS might have sent PPOs on mail routes to

provide a uniformed presence and deter potential crime, without authorizing PPOs to give orders,

carry guns, or make arrests during those assignments. Therefore, even if Congress was aware

that PPOs escorted mail, it does not necessarily follow that Congress shared the Union’s

understanding of the historical scope of PPO’s law-enforcement authority. Moreover, the Union

ignores the committee report’s remark that PPOs “are assigned to critical postal facilities

throughout the country,” which suggests an understanding that PPOs’ primary function was to

protect USPS premises. H.R. Rep. No. 108-672, pt. 1, at 24 (emphasis added). Assuming the



                                                 13
Union is correct that Congress meant to ratify and build on the historical responsibilities of

PPOs, it is not clear what law-enforcement role, if any, Congress wanted PPOs to play with

respect to chattel property. Nor does the legislative history cited by the Union shed any light on

whether Congress intended to give USPS discretion to limit the types of property over which

PPOs would have law-enforcement power. The Court “would be very hesitant to overrule”

USPS’s reading of the statute “on the basis of a single, and rather ambiguous, passage from a

committee report.” Gen. Motors Corp. v. Ruckelshaus, 742 F.2d 1561, 1570 (D.C. Cir. 1984).

       In short, § 3061(c) is ambiguous with respect to the issues at the heart of this case. Faced

with these ambiguities, USPS did not act unreasonably by interpreting the statute to limit PPOs’

law-enforcement jurisdiction to the protection of postal real property or, alternatively, to leave

the question of PPOs’ off-premises policing authority to USPS’s discretion. As already

discussed, these conclusions follow from what is probably the most natural reading of the statute,

if not the sole permissible reading.

       The Union argues that USPS’s interpretation of § 3061(c) is nevertheless ultra vires

because it conflicts with existing postal regulations. Pl.’s Reply 14-15. But a conflict between

the Bowers Memo and postal regulations would not, by itself, mean that USPS “acted in excess

of its statutory authority,” which is the sole basis for relief on an ultra vires claim. N. Air Cargo,
674 F.3d at 858. As the D.C. Circuit recently noted, “none of [its] decisions have placed an

agency’s failure to follow its own regulations in the ‘ultra vires’ category[.]” Eagle Trust Fund

v. USPS, 811 F. App’x 669, 670 (D.C. Cir. 2020) (mem.); see also Aid Ass’n for Lutherans, 321
F.3d at 1172 (noting that 39 U.S.C. § 410(a) “exempts the Postal Service from the strictures of

the APA in cases involving the APA’s procedural requirements”).




                                                 14
       USPS did not exceed its statutory authority by reading § 3061(c) to either require or

permit the policy choice embodied in the Bowers Memo. Accordingly, the Court will dismiss

the Union’s claim that USPS violated § 3061(c) and thus acted ultra vires.

       B. The Union has not pled a plausible claim that USPS acted ultra vires by failing to
          seek an advisory opinion from the Postal Regulatory Commission.

       In addition to its claim that USPS misinterpreted § 3061(c), the Union makes a second

argument for ultra vires relief. It contends that USPS was required under 39 U.S.C. § 3661(b) to

seek approval from the Postal Regulatory Commission (“PRC”) before limiting PPOs’ law-

enforcement jurisdiction to the protection of postal real estate. PI Mem. 25. However, the Union

raised this theory for the first time in its PI Motion; nowhere in the Complaint did it cite § 3661

or otherwise put USPS on notice that it was accused of violating that statute. The Union has not

formally amended its Complaint to include this claim, and only after USPS moved to dismiss did

the Union suggest that the Court should deem the Complaint amended. Pl.’s Reply 16. Thus,

the Union has failed to plead any claim based on § 3661, let alone one upon which relief can be

granted. See Gaines v. District of Columbia, 961 F. Supp. 2d 218, 225 (D.D.C. 2013) (“A

plaintiff cannot amend [its] Complaint via an opposition brief to a motion to dismiss.”). 3

       Even if the § 3661 claim were properly before the Court, it would fail because it does not

plausibly show that USPS acted ultra vires. Section 3661(b) provides:

       When the Postal Service determines that there should be a change in the nature of
       postal services which will generally affect service on a nationwide or substantially
       nationwide basis, it shall submit a proposal, within a reasonable time prior to the
       effective date of such proposal, to the Postal Regulatory Commission requesting
       an advisory opinion on the change.


       3
         The Union cites Coleman v. Potomac Elec. Power Co., 310 F. Supp. 2d 154 (D.D.C.
2004), for the proposition that “the Court may construe the P.I. motion as an amendment” to the
Complaint. Pl.’s Reply 16. But in Coleman, unlike here, the plaintiff was proceeding pro se, so
the Court was obliged to “grant him leeway when construing his complaint and other papers.”
310 F. Supp. 2d at 156.

                                                 15
The Fifth Circuit has explained that before USPS’s obligation to seek an advisory opinion from

the PRC is triggered, three conditions must be satisfied.

       First, there must be a ‘change.’ This implies that a quantitative determination is
       necessary. There must be some meaningful impact on service. Minor alterations
       which have a minimal effect on the general class of postal users do not fall within
       [§] 3661. Second, the change must be ‘in the nature of postal services.’ This
       involves a qualitative examination of the manner in which postal services
       available to the user will be altered. Third, the change must affect service ‘on a
       nationwide or substantially nationwide basis.’ A broad geographical area must be
       involved.

Buchanan v. USPS, 508 F.2d 259, 262-63 (5th Cir. 1975) (emphases added); accord New York

v. Trump, No. 20-cv-2340 (EGS), 2020 WL 5763775, at *9 (D.D.C. Sept. 27, 2020) (quoting

and applying the Buchanan factors).

       The Union has not pled sufficient facts to state a plausible claim that the Bowers Memo

will cause more than a “[m]inor alteration[]” to “the nature of postal services” that USPS offers

its users. Buchanan, 508 F.2d at 262-63. The allegations in the Complaint, if proven, would

show that the recent alteration of PPOs’ duties would result in some marginal increase in the risk

of mail theft and similar crimes. See Compl. ¶ 29-32 (describing aspects of PPOs’ pre-Bowers

Memo duties that involved protection of in-transit mail), id. ¶ 47 (alleging that PPOs’ former

“off-site mobile patrols are going undone” and that “in many places, the U.S. mail and postal

personnel are receiving less protection”). However, the Complaint lacks allegations suggesting

that this is a change of sufficient scale and scope to have more than a de minimis effect on the

nature of postal services available to ordinary USPS users. The Union does not allege even

roughly how many PPOs are employed nationwide, let alone how many regularly engaged in off-

site law enforcement activities before the Bowers Memo. This omission makes it impossible to

infer from the Complaint whether deploying PPOs off-premises would significantly affect the



                                                16
reliability of postal service from the perspective of mine-run USPS customers. 4 Moreover, while

the Union alleges that the “presence [of PPOs] on high-value shipments was once expressly

warranted to customers by the Postal Service in regulations issued in the early 1990s,” Compl. ¶

19, there is no allegation that any such guarantee was in effect immediately before the Bowers

Memo. Overall, the Union’s allegations show only an attenuated link between the Bowers

Memo and the services provided to postal users: Some shipments that might have otherwise

received PPO protection are going without it, and individual pieces of mail within those

shipments therefore might be stolen or damaged due to crimes that PPOs might have been able to

prevent. This is not “a change in the nature of postal services which will generally affect service

on a nationwide or substantially nationwide basis.” 39 U.S.C. § 3661(b).

       Therefore, to the extent the Union seeks to plead an ultra vires claim based on § 3661(b),

the Court will dismiss that claim under Rule 12(b)(6). 5




       4
          On the record now before the Court, it appears undisputed that about 534 PPOs work
for USPS. Brubaker Decl. ¶ 7. This fact, if alleged in the Complaint, would not support an
inference that there are enough PPOs to affect the nature of postal services nationwide. As of
2019, USPS operated 231,807 delivery routes and managed 31,322 retail post offices throughout
the country. U.S. POSTAL SERV., POSTAL FACTS 2020 COMPANION 3, https://facts.usps.com/wp-
content/uploads/pf20_interior_book_508_ALL.pdf. It therefore appears that USPS employs
approximately one PPO for every 434 delivery routes and every 59 retail post offices—hardly
ratios that suggest a strong link between PPOs’ duties and the nature of postal service
nationwide, even assuming that every PPO would be regularly engaged in off-premises law
enforcement if not for the Bowers Memo.
       5
        USPS also argues that the exclusive remedy for a claimed violation of § 3661(b) is to
complain to the PRC, with subsequent judicial review available in the D.C. Circuit. Defs.’ Mem.
17. Because the Court dismisses the § 3661(b) claim on other grounds, it does not reach this
argument.

                                                17
       C. The Court lacks jurisdiction to enter an injunction pending arbitration of the
          underlying labor dispute.

       As an alternative to its ultra vires claims seeking to invalidate the Bowers Memo, the

Union brings a narrower claim for an injunction pending the arbitration of its grievance. The

Court concludes that it lacks jurisdiction to enter such an injunction.

       The Norris-LaGuardia Act provides that “[n]o court of the United States . . . shall have

jurisdiction to issue any restraining order or temporary or permanent injunction in a case

involving or growing out of a labor dispute, except in a strict conformity with the provisions of

this chapter[.]” 29 U.S.C. § 101. The statute thus “establishes a strong federal policy against the

issuance of labor injunctions, except in very narrowly prescribed circumstances.” In re Dist. No.

1-Pac. Coast Dist., Marine Engineers’ Beneficial Ass’n (AFL-CIO), 723 F.2d 70, 77 (D.C. Cir.

1983). However, there is also a “strong congressional preference” for resolving labor disputes

through “the private dispute settlement mechanisms agreed upon by the parties.” Buffalo Forge

Co. v. United Steelworkers of Am., AFL-CIO, 428 U.S. 397, 407 (1976). The Supreme Court

has therefore recognized that in certain situations where the parties are bound by an agreement to

arbitrate disputes, a court may issue an injunction against an action that goes against the

arbitration agreement itself. Id. at 406 (citing Boys Markets, Inc. v. Retail Clerks Union, Local

770, 398 U.S. 235 (1970)). This exception to the Norris-LaGuardia Act’s general anti-injunction

rule “is a narrow one.” Boys Markets, 398 U.S. at 253. “When a court is deciding whether to

issue an injunction against an employer, its focus must be on preserving the arbitration process.”

Nat’l Ass’n of Letter Carriers, AFL-CIO v. USPS, 419 F. Supp. 3d 127, 133 (D.D.C. 2019).

Assuming the underlying labor dispute is arbitrable, “the court may interfere only when an

injunction is ‘necessary to prevent arbitration from being rendered a meaningless ritual.’” Id.




                                                 18
(quoting Niagara Hooker Emps. Union v. Occidental Chem. Corp., 935 F.2d 1370, 1377 (2d Cir.

1991)) (further internal quotation marks omitted).

       Some courts have noted that the inquiry into whether an injunction is necessary to make

arbitration meaningful dovetails with the question of whether the moving party has demonstrated

irreparable injury. See, e.g., Local Lodge No. 1266, Int’l Ass’n of Machinists & Aerospace

Workers, AFL-CIO v. Panoramic Corp., 668 F.2d 276, 286 (7th Cir. 1981). However, on a

request for an injunction pending labor arbitration, “[i]rreparable injury means not simply any

injury resulting from a breach of contract that would not be fully redressed by an arbitral award,

but rather ‘injury so irreparable that a decision of the [arbitrator] in the [union’s] favor would be

but an empty victory.’” Id. at 285-86 (quoting Brotherhood of Locomotive Engineers v.

Missouri-Kansas-Texas R.R. Co., 363 U.S. 528, 534 (1960)). And, regardless of whether the

issue arises in a labor dispute or another context, “the degree of proof required for irreparable

harm is high[.]” Olu-Cole v. E.L. Haynes Pub. Charter Sch., 930 F.3d 519, 529 (D.C. Cir. 2019)

(internal quotation marks omitted). “The injury must be both certain and great; it must be actual

and not theoretical and of such imminence that there is a clear and present need for equitable

relief.” Id. (cleaned up).

       Here, the parties agree that the dispute over whether the Bowers Memo violates the CBA

is arbitrable. The Union argues that the Court nevertheless has jurisdiction to enter an injunction

pending arbitration because such relief is necessary to protect the Union and its members from

several forms of irreparable harm. After considering each of the Union’s arguments, the Court is

not persuaded that the Union has satisfied the ordinary standard for irreparable harm, let alone

the heightened standard required for an injunction pending labor arbitration.




                                                 19
        First, the Union contends that before the parties can finish arbitrating their dispute over

the Bowers Memo, USPS will “proceed to close PPO divisions and lay off its PPO workforce”

unless this Court blocks USPS from doing so. Pl.’s Reply 20. As the Union observes, courts

have sometimes found that an injunction pending arbitration is appropriate where an employer’s

actions, if not enjoined, would eliminate a bargaining unit and thus eviscerate any opportunity to

arbitrate. See Panoramic, 668 F.2d at 286; see also Pl.’s Reply 21 (collecting cases). However,

these cases do not authorize courts to issue an injunction based on a speculative possibility of

such harm. See Local 715, United Rubber, Cork, Linoleum & Plastic Workers of Am. v.

Michelin Am. Small Tire, 840 F. Supp. 598, 604 (N.D. Ind. 1993) (denying injunction where

“the loss of jobs [was] merely speculative”); Olu-Cole, 930 F.3d at 529 (irreparable harm must

be actual, not theoretical).

        Here, the Union’s prediction that USPS will lay off its PPOs and thus avoid meaningful

arbitration is speculative. According to the Union’s own former president James Bjork, USPS

representatives have repeatedly, though inconsistently, taken the position that PPOs lack off-

premises law-enforcement authority for decades. Suppl. Bjork Decl. ¶ 3. If none of these past

episodes have led to USPS eliminating its PPO workforce, it is not apparent why the Court

should draw the inference that this time will be different. Moreover, Mr. Bowers testified at the

recent Interest Arbitration that “PPOs play an important role in the protection of Postal Service

assets and personnel,” suggesting that USPS has no immediate plan to eliminate them. Stephens

Decl., Ex. K at 411, ECF No. 7-15. Perhaps recognizing this, Mr. Bjork stops short of

definitively asserting in his declaration that USPS is about to fire its PPOs. See First Bjork Decl.

¶ 33 (“Under the August 2020 policy change, it is likely that PPOA will have to dedicate its

limited resources to mutual aid and job training as PPOs face likely layoffs or other disruptions



                                                 20
to their jobs.” (emphases added)); id. ¶ 41 (“It is possible that [Postal Inspection Service leaders]

want to prioritize preserving the jobs of postal inspectors over preserving the jobs of PPOs.”

(emphasis added)). The Court cannot find irreparable harm based on the mere possibility of

forthcoming PPO layoffs.

       Second, the Union claims the Bowers Memo “puts Postal Police at increased risk of

physical harm, discipline, and legal liability.” PI Mem. 35. Although its brief is less than

perfectly clear, the Union’s theory seems to be that two types of harm are likely: (1) PPOs will

encounter violent criminals during the limited time they now spend away from USPS premises

and will be unauthorized to protect themselves with force; and (2) PPOs will take law-

enforcement action on the mistaken belief that they are authorized to do so under the

circumstances (e.g., incorrectly believing they are on postal premises), causing them to be

disciplined or sued. See id. at 35-36. In support of this argument, PPO Danny Simpson explains

in a declaration that despite the Bowers Memo, USPS managers continue to suggest to PPOs in

New York that they have “moral obligations” to intervene to stop some off-premises crimes.

Simpson Decl. ¶ 6, ECF No. 7-8. Officer Simpson states that this inconsistent guidance puts him

“in a very dangerous situation” because if he encounters off-premises crime, he must make a

quick decision that could put him at risk of physical harm, liability, or both. Id. ¶ 7. While the

Court agrees that USPS should avoid communications that could potentially lead to the

predicament Simpson describes, nothing in the record shows that it is likely, rather than merely

possible, that PPOs who make a good-faith effort to stay within their assigned duties will face

such harm. This possibility is therefore too speculative to constitute irreparable harm, and

certainly too speculative to support a conclusion that the arbitration process will become an

empty ritual without an injunction.



                                                 21
        Third, the Union argues that the Bowers Memo “threatens irreparable harm to letter

carriers and the U.S. mail” by removing PPO protection from locations other than postal

premises. PI Mem. 37. However, the Union’s burden is to show irreparable harm to itself or its

members. See Winter, 555 U.S. at 20 (“A plaintiff seeking a preliminary injunction must

establish . . . that he is likely to suffer irreparable harm[.]” (emphasis added)). The Union

“provides no authority under which the Court may consider irreparable harm to third parties in

lieu of or in addition to irreparable harm to” the Union and its members. Nutrition Distrib., LLC

v. Enhanced Athlete, Inc., No. 2:17-cv-2069-JAM-CKD, 2017 WL 5467252, at *2 (E.D. Cal.

Nov. 14, 2017). Nor does it show that the potential for harm to letter carriers and mail in the

interim would somehow interfere with the opportunity for meaningful arbitration.

        The Court therefore concludes that it lacks jurisdiction to enter an injunction pending

arbitration of the Union’s grievance. See Nat’l Ass’n of Letter Carriers, 419 F. Supp. 3d at 137

(“[B]ecause injunctive relief is unnecessary to preserve the arbitral process, the Court concludes

that it lacks the jurisdiction to grant such relief in this case.” (internal citation omitted)).

Alternatively, because the Complaint does not allege facts that would justify an injunction

pending arbitration, that claim is also subject to dismissal under Rule 12(b)(6).

                                                  ***

        Because the Union fails to state an ultra vires claim and the Court lacks jurisdiction to

issue an injunction pending arbitration, the Complaint must be dismissed in full. It necessarily

follows that the Union’s motion for a preliminary injunction or temporary restraining order must

be denied, both for failure to show a likelihood of success on the merits and for failure to

demonstrate irreparable harm.




                                                   22
 IV. Conclusion

       For the foregoing reasons, the Court will grant Defendants’ Motion to Dismiss, deny

Plaintiff’s Motion for Temporary Restraining Order or Preliminary Injunction, and dismiss the

case. A separate Order shall accompany this Memorandum Opinion.




                                                          CHRISTOPHER R. COOPER
                                                          United States District Judge

Date: November 24, 2020




                                              23